MaktiN, J.
delivered the opinion of the court. *
The plaintiffs claim the rent for a house of theirs, which the defendant occupied or received the rent of, from the 2d of April, 1831, the day on which the District Court gave judgment in their favor, for the recovery of the premises? and the rents then due, until the 10th of June, 1832, on which the possession was surrendered to them on our affirmance of the judgment of the District Court, 3 Louisiana Reports, 541, at thirty-two dollars per month, the rate allowed in the District Court. This was resisted on the exception of res judicata, the exception was sustained, and the plaintiff appealed.
It appears to us the District Court erred. The judgment of the District Court cannot have been given as to any matter posterior to its rendition, in settling the plaintiffs claim up to the day, and nothing more was asked or could have been . giyen.
Our ludgments profess only to correct errors in those oí the first courts which are appealed from. We cannot there-fore take notice of any right accruing after the judgment complained of. Our decrees settle, therefore, claims ás they stood on the day the District Court settled them. They J have rights accruing ‘after the judgment below The present plaintiffs are consequently entitled to have their claim for any thing posterior to the first judgment examined.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the exception overruled, and the case be remanded for further proceedings, the appellee paying costs in this court.